I think that the principles of law applicable to this case are correctly set forth in the opinion of Mr. Justice Blease, and concur in his conclusion that the defendant's motion for a directed verdict so far as actual damages are concerned was properly refused. I do not think, however, that there is the slightest evidence of ratification on the part of the defendant company of the alleged willful act of the conductor, and that, as correctly stated in the opinion, the issue of punitive damages is to be determined by the Federal law upon the subject which is accurately declared. The only circumstance relied upon to establish ratification by the company is the fact that the ejection was reported to the company by the conductor. It is hardly reasonable to suppose, and the evidence fails to show that his report gave any intimation of the alleged willful circumstances attending the ejection. In order to constitute ratification it should appear that the principal was acquainted with such misconduct. I think, therefore, that the verdict should have been directed for the defendant so far as punitive damages are concerned.
 *Page 1